FILED
                            NOT FOR PUBLICATION                              JAN 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



WILLIAM SCOTT SOURS,                             No. 11-15797

              Petitioner - Appellant,            D.C. No. 2:08-cv-01903-SRB

  v.
                                                 MEMORANDUM *
RICARDO E. CHAVEZ, Warden,

              Respondent - Appellee.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                            Submitted January 17, 2012 **

Before:       LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       William Scott Sours appeals pro se from the district court’s denial of his

motion for contempt. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Sours contends the district court abused its discretion by denying the motion

because the Bureau of Prisons (“BOP”) violated the district court’s August 27,

2009, order to stop collecting restitution payments through the Inmate Financial


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Responsibility Program (IFRP).

      We review the denial of a motion for contempt for abuse of discretion.

Balla v. Idaho State Bd. of Corr., 869 F.2d 461, 464 (9th Cir. 1989). The record

shows that the BOP began collecting restitution payments again after Sours

voluntarily entered into a contract and agreed to participate in the IFRP.

Accordingly, the district court did not abuse its discretion by denying the motion

for contempt. See United States v. Lemoine, 546 F.3d 1042, 1048 (9th Cir. 2008)

(“[N]othing in the text of the statute or our prior decisions places any limits on the

BOP’s operation of an independent program, such as the IFRP, that encourages

inmates voluntarily to make more generous restitution payments than mandated in

their respective judgments.”).

      AFFIRMED.




                                           2                                    11-15797